FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: RAJ SINGH,                                No. 13-60043

               Debtor,                           BAP No. 11-1700


RAJ SINGH,                                       MEMORANDUM*

               Appellant,

 v.

DAVID PAUL CUSICK, Trustee; et al.,

               Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Dunn, Jury, and Markell, Bankruptcy Judges, Presiding

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

       Raj Singh appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision affirming the bankruptcy court’s judgment in an adversary interpleader

action seeking a determination regarding disbursement of proceeds of a tax refund

check. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP

decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d
1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly granted judgment on the pleadings against

Singh because his answer made no claim to the funds at issue in the interpleader

action. See Fajardo v. County of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999)

(setting forth standard of review, and explaining that “[a] judgment on the

pleadings is properly granted when, taking all the allegations in the non-moving

party’s pleadings as true, the moving party is entitled to judgment as a matter of

law”). Because judgment on the pleadings was proper as to Singh, we do not

consider Singh’s arguments about how the funds should have been distributed.

      Singh’s contentions that Appellees violated bankruptcy laws, and regarding

judicial bias, mootness, jurisdiction, and agency standing, are unpersuasive.

      We do not consider Singh’s contentions that the default against Karen Singh

was entered in error because Singh does not challenge the bankruptcy court’s

determination that Singh lacks standing to challenge the default.


                                          2                                     13-60043
      We do not consider Singh’s arguments to the extent they relate to issues

outside the scope of the adversary proceeding.

      AFFIRMED.




                                         3                                  13-60043